--------------------------------------------------------------------------------

Exhibit 10.22
 
 
INCENTIVE STOCK OPTION (FORM S.C.) COVER SHEET
 
UNDER THE
ANHEUSER-BUSCH COMPANIES, INC.
1998 INCENTIVE STOCK PLAN
 
GRANT INFORMATION
 
 
GRANTED TO
Grant Date
Number of Options
Option Price
$ Per Share
 
SAP ID Number
 
 
Expiration Date
 
     



 
AGREEMENT
 
This Incentive Stock Option Cover Sheet (the “ISO Cover Sheet”) and the Standard
Incentive Stock Option Form Agreement (Version 11/06) (the “Standard ISO Form”),
which is incorporated herein by this reference, together constitute a single
Incentive Stock Option Agreement (this “ISO Agreement”) under the Anheuser-Busch
Companies, Inc. 1998 Incentive Stock Plan (the “Plan”). This ISO Agreement is
between Anheuser-Busch Companies, Inc. (the “Company”) and the person named
above under the caption “Granted To” (the “Optionee”). By signing below,
Optionee accepts the Options granted under this ISO Agreement, agrees to be
bound by the terms of this ISO Agreement, and acknowledges that he or she has
received, read, and understood a complete copy of the Standard ISO Form which is
part of this ISO Agreement. Optionee understands that he or she may request
another copy of the Standard ISO Form from the Company as long as this ISO
Agreement remains outstanding.
 
THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT APPLIES TO ALL
DISPUTES RELATED TO THIS AGREEMENT, AND MAY BE ENFORCED BY THE PARTIES.
 
In witness whereof, the Company and the Optionee have executed this ISO
Agreement in duplicate as of its Grant Date.


Anheuser-Busch Companies, Inc.




 
By:______________________________
 
By:______________________________
 
                       Vice President
 
                           Optionee


1

--------------------------------------------------------------------------------


 
STANDARD INCENTIVE STOCK OPTION FORM AGREEMENT
(VERSION 11/06 FORM S.C.)
UNDER THE ANHEUSER-BUSCH COMPANIES, INC.
1998 INCENTIVE STOCK PLAN 
 
This Standard Incentive Stock Option Form Agreement (Version 11/06, Form S.C.)
(the "Standard ISO Form"), and the Incentive Stock Option (Form S.C.) Cover
Sheet (the "Cover Sheet") which specifically incorporates this Standard ISO Form
by reference, together constitute a single Incentive Stock Option Agreement
(this “ISO Agreement" or this "Agreement") under the Anheuser-Busch Companies,
Inc. 1998 Incentive Stock Plan (the "Plan"). This ISO Agreement is between
Anheuser-Busch Companies, Inc., a Delaware corporation (the "Company"), and the
person designated on the Cover Sheet under the caption "Granted To" (the
"Optionee"). The parties agree as follows:
 
Section 1.  GRANT. In conformity with the Plan, the provisions of which are
incorporated herein by this reference, and pursuant to action by the
Compensation Committee which administers the Plan (the "Committee"), the Company
hereby irrevocably grants to the Optionee Incentive Stock Options (the
"Options"), which are "incentive stock options" under Section 422 of the
Internal Revenue Code of 1986 ("Code"), as amended, to purchase all or any part
of the number of shares of common stock of the Company ("Stock") equal to the
number set forth on the Cover Sheet under the caption "Number of Options", on
the terms and conditions herein set forth. The grant hereunder is made as of the
Grant Date set forth on the Cover Sheet (the "Grant Date").
 
Section 2.  OPTION PRICE. The purchase price per share of the Stock covered by
the Options (the "Option Price") shall be the price specified on the Cover Sheet
under the caption "Option Price $ Per Share".
 
Section 3.  EXERCISABILITY. 
 
(a)  Except as otherwise provided in this Agreement, the Optionee shall have the
right to exercise one-third of the Options on and after the first anniversary of
the Grant Date, the next one-third of the Options on and after the second
anniversary of the Grant Date, and the remaining one-third on and after the
third anniversary of the Grant Date.


(b)  Optionee shall not exercise and shall forfeit any of the Options which are
not exercisable on the date Optionee ceases to be employed by any of the
Company, a Subsidiary, or an Affiliate, unless such Options otherwise become
exercisable as provided herein.


(c)  All outstanding Options shall become immediately exercisable:



 
(i)   on the date of the Optionee’s Retirement or Disability;




 
(ii)   on the date of Optionee’s death while employed by Company;




 
(iii)   on the occurrence of an Acceleration Date; or




 
(iv)   as contemplated in Section 3(h).


2

--------------------------------------------------------------------------------




(d)  Optionee (or Optionee’s guardian or legal representative in the case of
Section 3(d)(iv)) may exercise any or all exercisable Options through the
Expiration Date set forth on the Cover Sheet (the “Expiration Date”) if:


 
(i)    the Optionee remains an employee of the Company or any Subsidiary or an
Affiliate through the Expiration Date;




 
(ii)   the Optionee voluntarily terminates his or her employment due to
Retirement;




 
(iii)   the Optionee’s employment is involuntarily terminated by any of the
Company, a Subsidiary, or an Affiliate because of a sale of a Subsidiary or
Interest in an Affiliate, or a sale of assets of any business operation owned by
the Company, a Subsidiary or an Affiliate, or because of a liquidation,
shutdown, spin-off, distribution, reorganization, reduction in force, lay-off or
similar event and the Optionee is not contemporaneously hired by another of the
Company, a Subsidiary or an Affiliate; or




 
(iv)   the Optionee’s employment is terminated as a result of a Disability.



(e)  If Optionee voluntarily terminates his or her employment other than due to
Retirement, Optionee may exercise any or all Options that are exercisable on the
date of such termination through the earlier of the Expiration Date or the
period ending three (3) months following the date of such termination.


(f)  If Optionee dies prior to the Expiration Date (whether or not Optionee is
then employed by the Company, a Subsidiary or an Affiliate), all Options the
Optionee (or Optionee’s guardian or legal representative in the case of Section
3(d)(iv)) had the right to exercise at the date of death (including all Options
that become exercisable at the date of death pursuant to Section 3(c)(ii)
hereof) may be exercised by Optionee’s “Post Death Representatives” (as defined
in Section 5(a) hereof) but only until the earlier to occur of the Expiration
Date or the date three (3) years after the date of death, and shall not be
exercised thereafter.


(g)  Optionee shall forfeit all Options, regardless of whether or not
exercisable, if such Optionee’s employment is terminated for cause or for any
other reason not set forth in Section 3(d)(ii), (iii), (iv), (e) or (f).


(h)  The Committee may accelerate the dates on which the Options become
exercisable at any time and for any reason.


(i)  The exercisability of the Options shall not be affected by any change of
duties or position of Optionee, including an Employer-authorized special
assignment, so long as Optionee continues to be an employee of at least one of
the Company, a Subsidiary or an Affiliate.


(j)  An Optionee who is as of the Grant Date on, or following the Grant Date
commences, an Employer-authorized leave of absence for any reason (a “Leave of
Absence”) shall be deemed to remain employed by the Employer for purposes of
this Option grant unless (i) the Leave of Absence extends beyond the second
anniversary (the “Leave of Absence Expiration Date”) of the date on which the
Leave of Absence commenced, and (ii) the Leave of Absence Expiration Date occurs
prior to the Expiration Date, in which event the Optionee will be deemed to have
terminated his or her employment with the effect set forth in Section 3(e) on
and as of the Leave of Absence Expiration Date.

3

--------------------------------------------------------------------------------


 
Section 4.  TERMINATION. The Options shall terminate and cease to be exercisable
in accordance with the following provisions:
 
(a)  Notwithstanding any other provisions of this Agreement, the Options shall
terminate at the close of business on the Expiration Date, unless sooner
terminated as provided below.
 
(b)  The Options shall terminate when they no longer may be exercised pursuant
to Section 3, if sooner than the Expiration Date.


Section 5.  EXERCISES.
 
(a)  Optionee may exercise some or all of the Options, to the extent
exercisable, by paying the Option Price of the Options exercised and taking all
other required actions in accordance with Section 5(b). The Options may be
exercised only by Optionee or his or her guardian or legal representative during
his or her lifetime, and only by Optionee’s Post-Death Representatives after
Optionee’s death. The term "Post-Death Representatives" means the executor or
administrator of Optionee's estate or the person or persons to whom Optionee's
rights under this Agreement shall pass by his or her will or the laws of descent
and distribution.
 
(b)  Any exercise of the Options shall be made only in accordance with those
procedures required or expressly permitted by the Secretary at the time of the
exercise. Exercise procedures may be changed by the Secretary during the term of
the Options. The Secretary's exercise procedures may impose restrictions and
requirements concerning payment of the Option Price, payment of taxes, issuance
and delivery of Stock, communications between the Company (or its agents) and
the Optionee, the effectiveness and effective date of the exercise, and all
other matters pertaining to the exercise. Optionee may request from the
Secretary's office at any time a summary of those exercise procedures which then
are in effect; it is Optionee's responsibility to ascertain and follow those
exercise procedures in effect at the time of each exercise. Any deviation from
the Secretary's procedures permitted in one exercise shall not entitle the
Optionee to utilize or rely upon that deviation in a later exercise.


Section 6.  WITHHOLDING TAXES. If and when Optionee's Employer becomes required
to collect Required Withholding Taxes, the Optionee shall promptly pay to the
Company or Employer (as required by the Committee or the Company at the time)
the amount of such Required Withholding Taxes in cash. If at the time of
exercise the Options have for any reason become Non-Qualified Stock Options,
cash payment shall not be required if Optionee makes a Tax Election in
accordance with the following terms and conditions:
 
(a)  General Rules for Tax Elections. Optionee may make an election (a "Tax
Election") to have the Company withhold from the shares of Stock payable to
Optionee that number of shares determined in accordance with paragraph (b)
below. Optionee may make a Tax Election only at the time of an exercise; such
Election may relate only to such exercise. Each Tax Election shall be governed
by the rules of the Committee or Secretary as in effect at the time of the
Election. If a Tax Election is duly made, the Company will make a cash payment
to the appropriate taxing authorities equal to the aggregate value on the
exercise date of all shares of Stock withheld, even if (as a result of rounding)
the amount paid exceeds the amount of Required Withholding Taxes. For purposes
of this Section 6, the value of Stock on the exercise date may be determined in
any manner approved by the Committee or Secretary at that time and need not be
based on "Fair Market Value" as defined in the Plan. Moreover the Secretary
shall establish rounding and all other administrative rules from time to time,
which shall govern all Tax Elections.

4

--------------------------------------------------------------------------------




(b)  Number of Shares Withheld. The number of shares of Stock to be withheld
with respect to an exercise as to which a Tax Election is duly made will be
determined by dividing the amount of Required Withholding Taxes related to the
exercise by the value of a share of Stock on the exercise date.


Section 7.  ADJUSTMENTS. In the event of (a) any change in the outstanding
shares of Stock by reason of any stock split, combination of shares, stock
dividend, reorganization, merger, consolidation, or other corporate change
having a similar effect, (b) any separation of the Company including a spin-off
or other distribution of stock or property by the Company, or (c) any
distribution to stockholders generally other than a normal dividend, the
Committee shall make such equitable adjustment to the Options (to the extent
then outstanding) as it shall deem appropriate in order to prevent the dilution
or enlargement of (i) the shares of Stock which may be issued pursuant to the
Options or (ii) the economic value of the Options, subject to the limitations
and requirements of the Plan from time to time. Any such determination by the
Committee shall be conclusive and binding on all concerned.
 
Section 8.  COMPLIANCE WITH SECURITIES LAWS, ETC. In its discretion, the Company
may place legends upon any Stock certificates issued hereunder, and otherwise
may restrict Optionee's ability to transfer such Stock, if and to the extent
necessary to comply with, or facilitate the Company's compliance with, federal
or state securities laws or any regulations or rules thereunder, or the
requirements of the New York Stock Exchange or other exchange upon which the
Stock is listed or approved for listing. The provisions of this Section shall
terminate upon the occurrence of an Acceleration Date described in Section 3(c)
above.
 
Section 9.  LIMITATION ON RIGHTS IN COMPANY STOCK. Neither Optionee nor his or
her executor or administrator, legatees or distributees, as the case may be,
shall have any of the rights of a shareholder with respect to shares of Stock
covered by the Options until shares of Stock are issued to him, her or them upon
exercise of the Options.
 
Section 10.  LIMITATIONS ON TRANSFERS. The Options shall not be transferable by
Optionee otherwise than by will or by the laws of descent and distribution. If,
at the time of exercise, the Options continue to be Incentive Stock Options, the
certificate representing the shares of Stock issued upon exercise of the Options
shall not be issued in the name of a nominee for the Optionee, and may be
legended, as required by the Company, to prevent transfer into the name of a
nominee; provided, however, that the restrictions stated in the legend shall
terminate no later than the expiration of the restrictions on disposition of
such shares specified in Section 422(a)(1) of the Code.
 
Section 11.  NO RIGHT TO EMPLOYMENT. Nothing in this Agreement or the Plan shall
confer on the Optionee any right or expectation to continue in the employ of his
or her Employer or the Company, or to interfere in any manner with the absolute
right of the Employer or the Company to change or terminate the Optionee's
employment at any time for any reason or no reason.

5

--------------------------------------------------------------------------------




Section 12.  DEFINITIONS. 
 
"Act" means the Securities Exchange Act of 1934, as amended from time to time.
 
"Disability" means the condition of being "disabled" within the meaning of
Section 422(c)(6) of the Code, or any successor to such Section.
 
"Reporting Person" as of a given date, means an Optionee who would be required
to report a purchase or sale of Stock occurring on such date to the Securities
and Exchange Commission pursuant to Section 16(a) of the Act and the rules and
regulations thereunder.
 
"Retirement" means voluntary termination of employment from the Company or a
Subsidiary (i) after an individual attains age sixty (60); or (ii) after
completion of twenty (20) years of service with the Company and/or its
Subsidiaries or Affiliates.
 
"Rule 16b-3" means Rule 16b-3 (as amended from time to time) promulgated by the
Securities and Exchange Commission under the Act, and any successor thereto.
 
Other capitalized terms not defined in this Agreement shall have the meanings
given in the Plan.
 
Section 13.  RULE 16b-3. If and as long as Optionee is a Reporting Person, he or
she shall not act with respect to the Options in a manner which, in the
Company's or Committee's judgment, would contravene any requirement of Rule
16b-3 as in effect at the time of such action, except with the written consent
of the Company or the Committee.
 
Section 14.  AMENDMENTS. This Agreement may be amended in writing by mutual
agreement of the Company and Optionee, provided that the Company may amend this
Agreement unilaterally (i) if the amendment does not adversely affect or impair
the rights of the Optionee, (ii) if the Company determines that the amendment is
necessary to comply with Rule 16b-3, or (iii) if the Company determines that the
amendment is necessary to prevent benefits under this Agreement from
constituting "applicable employee remuneration" within the meaning of Section
162(m) of the Code. The Company shall give notice to the Optionee of any such
unilateral amendment either before or promptly after the effective date thereof.
Notwithstanding the foregoing, no amendment shall be made unilaterally if at
that time the Options continue to be Incentive Stock Options and if such
amendment would cause the Options to become Non-Qualified Stock Options.
 
Section 15.  INTERPRETATION. It is intended that the Options granted herein
shall in all respects be subject to and governed by the provisions of the Plan
and that, when granted, they shall meet the requirements of the "incentive stock
option" provisions presently embodied in Section 422 of the Code. This Agreement
shall in all respects be so interpreted and construed as to be consistent with
this intention. If the Options cease meeting the requirements of the incentive
stock option provisions in Section 422 of the Code, they shall become
“Non-Qualified Stock Options” as defined in the Plan.


Section 16.  ELECTRONIC DELIVERY AND SIGNATURES. Optionee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents. Optionee hereby consents to any and all
procedures that the Company has established or may establish for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature. Optionee consents and agrees that any
such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan, including any
program adopted under the Plan.

6

--------------------------------------------------------------------------------




Section 17.  COMMITTEE AUTHORITY. The Committee will have the power and
discretion to interpret this Agreement and to adopt such rules for the
administration, interpretation and application of the Agreement as are
consistent with the Plan and this Agreement, and to interpret or revoke any such
rules, including, but not limited to, the determination of whether or not any
Options have vested or shall be forfeited. All actions taken and all
interpretations and determinations made by the Committee in good faith will be
final and binding upon the Optionee, the Company and all other interested
persons. No member of the Committee will be personally liable for any action,
determination or interpretation made in good faith with respect to this
Agreement.


Section 18.  GOVERNING LAW. This Agreement and any other document delivered
hereunder shall be construed in accordance with and governed by the laws of the
state of Missouri without regard to the principles of conflicts of law. Each
party hereto submits to the exclusive jurisdiction of the Circuit Court for the
County of St. Louis, State of Missouri ("County Court") residing in St. Louis
County for purposes of all legal proceedings (including, but not limited to,
actions to compel arbitration under the provisions of this Agreement) arising
out of or relating to this Agreement or the transactions contemplated hereby. In
the event that the County Court is for any reason not available for purposes of
any such legal proceeding, then each party hereto submits to the exclusive
jurisdiction of the United States District Court for the Eastern District of
Missouri, Eastern Division (St. Louis). Each party hereto irrevocably waives, to
the fullest extent permitted by law, any objections that either party may now or
hereafter have to the aforesaid venue, including without limitation any claim
that any such proceeding brought in either such court has been brought in an
inconvenient forum, provided however, this provision shall not limit the ability
of either party to enforce the other provisions of this Section.
 
Section 19.  AGREEMENT TO ARBITRATE CLAIMS. Optionee and the Company acknowledge
and agree that any and all disputes relating to or arising out of this Agreement
shall be resolved through binding arbitration under the procedures specified by
the Company's Dispute Resolution Program (DRP). The results of said arbitration
shall be final and binding on both Optionee and the Company. Each party may
enforce this Section. Each party hereto irrevocably waives, to the fullest
extent permitted by law, any and all rights to a jury trial.
 
Section 20.  ENFORCEABILITY; MODIFICATION; CONFORMITY WITH LOCAL LAWS.
Notwithstanding any other provision of this Agreement, the Company and Optionee
agree that: (a) if for any reason any provision of this Agreement is determined
to be legally invalid or unenforceable, the validity of the remainder of the
Agreement will not be affected and such provision will be deemed modified to the
minimum extent necessary to make such provision consistent with applicable law
and, in its modified form, such provision will then be enforceable and enforced,
(b) to the extent the laws of the country or province (other than the United
States or its states) of which Optionee is a citizen or resident ("Local Laws")
require this Agreement to contain a provision, whether it be a covenant,
restriction, prohibition, or otherwise, that provision shall be deemed included
in this Agreement; and (c) the provisions of this Agreement shall be deemed
changed to the extent necessary to ensure compliance by the Company and Optionee
with all Local Laws governing taxation. This Agreement may be restated by the
Company after the Grant Date to reflect the changes provided in this Section,
and also may be restated by the Company in a language other than English even if
not required by Local Laws. Optionee's consent to any such changes or
restatements shall be required only to the extent required by Local Laws or by
the Company.
 
 
7

--------------------------------------------------------------------------------